United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Appleton, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1798
Issued: April 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2007 appellant filed a timely appeal from the August 2, 2006 decision of the
Office of Workers’ Compensation Programs denying her occupational disease claim. On
January 10, 2007 the Office issued a nonmerit decision denying further review of the claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has established that she sustained an injury causally
related to factors of her federal employment; and (2) whether the Office properly denied further
review of the merits of appellant’s claim.
FACTUAL HISTORY
On May 3, 2006 appellant, then a 29-year-old letter carrier, filed an occupational disease
claim, Form CA-2, alleging that her regular duties aggravated her lumbar sprain and the pain in
her thoracic spine, sacroiliac (SI) joint and legs. Her duties included heavy lifting, bending,

carrying a satchel weighing up to 45 pounds, driving, standing, sorting mail and walking six to
eight miles per day. Appellant became aware of her condition on June 7, 2004 and realized that
her employment aggravated it in November 2004.
In a narrative statement, appellant noted that her back problems began when she worked
as a letter carrier in Ventura, California, shortly before transferring to Wisconsin. While she was
lifting a tray of mail from the cargo area of her truck, her back stiffened up. When appellant
notified her supervisors, they told her that her transfer would be in jeopardy and that she would
be disciplined if she reported her injury. To accommodate her, they allowed her to work in a
different position. Appellant’s physician diagnosed lower back strain.
Following appellant’s transfer to Wisconsin two months later, her back pain was tolerable
and she worked to complete her assignments quickly. On Saturday, November 20, 2004, her
back stiffened completely while she was driving her route. When appellant returned to the
employing establishment, her supervisor noticed that she could not stand up straight. Because
she assumed the back pain would diminish, as it did before, she told him that she would be
alright if she rested her back. Because appellant was still in pain the following Monday, the
employing establishment sent her to the ThedaCare clinic for evaluation. To rule out
appendicitis, the physician sent appellant for pelvic x-rays, which came back normal.
Appellant’s physician, Dr. Adler-Fischer, kept her off of work for two weeks, but did not provide
a diagnosis. Appellant then was seen by Dr. Laura Braun, a chiropractor, who provided
treatment, physical therapy and work restrictions. Dr. Braun released appellant from care
because the treatment was not yielding results. Appellant was then referred to a series of
physicians, who alternately diagnosed fibromyalgia, rheumatoid arthritis and structural problems,
including inflamed SI joint, mild degenerative disc disease and displaced discs from L3 to L5.
On May 20, 2005 Dr. John Ganser, an osteopathic physician specializing in family
practice, stated that appellant had a one to two-year history of chronic back pain. He noted that
she had a negative rheumatology work up and a magnetic resonance imaging (MRI) scan showed
some degenerative changes in the lower lumbar spine. On physical examination, Dr. Ganser
found tenderness in the lumbar region and SI joints bilaterally. A November 22, 2005 x-ray
report showed no abnormalities with appellant’s pelvic bones or soft tissues. On December 5,
2005 Dr. Ganser stated that appellant was feeling worse at work because lifting and driving were
aggravating her back. He referred her to both a psychiatrist and a physiatrist.
On May 16, 2006 the Office notified appellant that the materials she had submitted were
insufficient to establish her claim because they provided no diagnosis and no statement of causal
relationship.
On May 23, 2006 appellant submitted additional medical reports. On June 7, 2004
Dr. Larry Hartley, a Board-certified family practitioner in Ventura, California, stated that
appellant had a five-year history of slight low back pain and, over the previous two months, had
experienced some tightness and popping in her back when she moved. On June 1, 2004
appellant had an acute onset of severe low back pain while at work. She was seen at an
emergency room where she was diagnosed with lumbar strain and removed from work for two
days. Dr. Hartley stated that appellant’s back pain was due to lifting and carrying mail. On
physical examination, he noted tenderness in the right paravertebral muscles in her lower back

2

but found that she had full range of motion. Dr. Hartley diagnosed resolving lumbosacral strain.
He stated that appellant should be on light duty for one week and that she should report her
employment injury. Dr. Hartley noted that appellant was reluctant to file a workers’
compensation claim because of perceived difficulties with an impending job change. A
September 14, 2004 x-ray revealed that appellant’s lumbar spine had normal alignment and
vertebral body height with no evidence of compression fracture or abnormal bone density. Her
left SI joint was less defined than the right, which suggested early inflammation.
In a November 22, 2004 report, Dr. Brian Harrison, an occupational physician at the
ThedaCare clinic, reported that appellant had back pain extending into her upper back and legs
and intermittent numbness in her toes. Appellant stated that two days previously she bent over at
work and could not straighten up. She reported that her back had been bothering her since
August 2004. Appellant stated that she had attempted physical therapy, but stopped because it
was painful. She selected mounted delivery routes to avoid lifting and because her back was
easily jarred on walking routes. Appellant stated that she could perform two to four hours of
mail casing, but that twisting and prolonged standing caused pain in her back. She was better
able to handle twisting from a seated position. Dr. Harrison noted that appellant had lost
15 pounds since August 2004 and had symptoms including loss of appetite, nausea, lower pelvic
cramping pain, intermittent lower abdominal pain and polyuria, particularly in the past week.
Appellant’s primary care physician, Dr. Adler-Fischer performed diagnostic testing which was
reported as normal. On physical examination, Dr. Harrison found exquisite right lower quadrant
tenderness without guarding, with tenderness on percussion. There was tenderness over each SI
joint region and pain could be provoked in the right SI joint by the FABER test. Dr. Harrison
also found a negative passive straight leg raising test, normal lumbar lordosis, no scoliosis, no
spinal tenderness and normal lower extremity strength. He opined that appellant’s lower back
pain was secondary to an abdominal or pelvic process rather than a mechanical or spinal
problem.
On December 7, 2004 Dr. Ndudi Oparaeche, a rheumatologist, noted that appellant had
pain in her low back, pelvic area, right ischial bursa and posterior thigh. He reported that she
had no relief with injections into the SI joints and that an MRI scan of the SI joints was negative
for bone marrow edema or erosions. Dr. Oparaeche stated that the pain on appellant’s left side
had largely disappeared, but the pain on her right side had grown more pronounced. He opined
that spondyloarthropathy was unlikely to be the cause of appellant’s pain, because of her lack of
response to the corticosteroids and the migratory nature of her pain. Dr. Oparaeche referred
appellant to a pain clinic for evaluation.
On February 4, 2005 appellant began seeing chiropractor Dr. Braun for her lower back
and thoracic spine pain. Dr. Braun provided a history of back pain beginning six months
previously with insidious onset. She noted that the back pain was exacerbated with forward
bending and lifting and that the scapular pain was worsened with standing or sitting straight.
Dr. Braun reported that appellant’s previous physicians had diagnosed mild degenerative joint
disease. On physical examination she found that appellant had paraspinal muscle spasms at
C1-7, T1-10 and L4-S1, slightly limited cervical ranges of motion, limited lumbar flexion and
extension and tight trapezius muscles. Dr. Braun diagnosed lumbosacral sprain/strain with
associated SI joint dysfunction and muscle tension headaches due to cervical segmental
dysfunction. On March 10, 2005 she reviewed x-rays of appellant’s lumbar spine and SI joints.

3

Dr. Braun diagnosed mild degenerative disc disease at L5-S1, confirmed by MRI scan and
possible minor ligamentous laxity at the right SI joint.
On May 12, 2006 Dr. Patricia Cantagallo, a Board-certified internist, conducted a review
of medical records. She noted that the November 2004 MRI scan and lab results ordered by
Dr. Harrison at ThedaCare were negative for low-grade appendicitis. Dr. Cantagallo stated that
her review of appellant’s medical treatment from August 2004 to February 2005 made no
specific mention of a traumatic injury in June or July 2004. Therefore, she changed her
diagnosis to chronic low back pain without any documented injury.
On June 6, 2006 Dr. Ganser reported that appellant had a significant injury to her back
while lifting and carrying mail in June 2004. At the time, she was working in California and had
bent over to reach for an object in the back of her delivery truck. Appellant was treated in the
emergency room. After moving to Wisconsin, she had an extensive work up, which determined
that her back pain was not related to a rheumatologic disorder. Injections into appellant’s left SI
joint, chiropractic therapy and osteopathic therapy all gave her limited relief. Dr. Ganser stated
that appellant’s primary pain originated from her left SI region and she developed a myofascial
pain problem in this region that sometimes affected her lower back and thoracic spine. Appellant
also developed sleep disturbance and depression due to her chronic pain. Dr. Ganser opined that
appellant’s employment as a letter carrier, as well as the heavy lifting her duties entailed,
aggravated her chronic low back pain. The pain initially developed as a result of her mail
carrying duties in June 2004. Dr. Ganser stated that appellant had decreased pain when she was
on limited duty and did not lift heavy items.
In an undated letter, received on June 20, 2006, Steven Sundstrom, appellant’s
supervisor, stated that she did not file her claim until the employing establishment required her to
undergo a fitness-for-duty examination to remain on light duty. Appellant did not inform the
employing establishment of her 2004 injury when she transferred from California and withheld
information about the cause or degree of her condition.
By decision dated August 2, 2006, the Office denied appellant’s claim on the grounds
that she had not established a causal relationship between her employment duties and her back
condition. The Office noted that back pain was not an acceptable diagnosis under the Federal
Employees’ Compensation Act.
On November 14, 2006 appellant requested reconsideration. She stated that the dates on
her medical reports were more accurate than her memory and should be accepted as such.
Appellant contended that her job duties aggravated her condition.
By decision dated January 10, 2007, the Office denied reconsideration of its August 2,
2006 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim: including the fact that the individual is an employee of the United
1

5 U.S C §§ 8101-8193.

4

States within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;3 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;4 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.5
When determining whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors, the Office generally relies on the
rationalized opinion of a physician.6 To be rationalized, the opinion must be based on a
complete factual and medical background of the claimant7 and must be one of reasonable
medical certainty,8 explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 1
The Office accepted heavy lifting, bending, carrying a satchel, driving, standing, sorting
and walking as factors of appellant’s employment. The issue to be resolved is whether she has
established an occupational disease related to these factors. The issue of causation is medical
and must be resolved by rationalized medical evidence.
On June 7, 2004 Dr. Hartley, a Board-certified family practitioner, diagnosed a resolving
lumbosacral strain arising out of an employment incident. He stated that appellant’s back pain
was due to lifting and carrying mail. The Board finds that Dr. Hartley’s report, which addresses
appellant’s alleged June 1, 2004 traumatic injury, is not relevant to the issue of whether her
duties at the employing establishment aggravated her back or leg conditions because it predates
the employment factors accepted by the Office.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Solomon Polen, 51 ECAB 341 (2000).

4

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

5

Ernest St. Pierre, 51 ECAB 623 (2000).

6

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

5

On November 22, 2004 Dr. Harrison evaluated appellant for back pain extending into her
upper back and legs. Appellant indicated that walking routes, twisting and prolonged standing
aggravated her back. Dr. Harrison noted that appellant had significant weight loss and
particularly in the past week, symptoms of loss of appetite, nausea, lower pelvic cramping pain,
intermittent lower abdominal pain and polyuria. On physical examination, he found right lower
quadrant tenderness without guarding and with tenderness on percussion. Though there was
tenderness over each SI joint region and a positive FABER test on the right, all lower back tests
and ranges of motions were normal. Dr. Harrison opined that appellant’s lower back pain was
secondary to an abdominal or pelvic process rather than a mechanical or spinal problem. The
record establishes that the MRI scan and laboratory testing later ruled out this potential
diagnosis. Therefore, the Board finds that Dr. Harrison’s report is of limited probative value
because he did not provide a firm diagnosis and did not address the issue of causal relationship.
On December 7, 2004 Dr. Oparaeche, a rheumatologist, noted that appellant had pain in
her low back, pelvis, right ischial bursa and posterior thigh. He reported that an MRI scan of the
SI joints was negative for bone marrow edema or erosions. Dr. Oparaeche opined that
spondyloarthropathy was unlikely to be the cause of appellant’s pain, because of her lack of
response to the corticosteroid injections and the migratory nature of her pain, which had moved
away from the left SI joint and intensified in the right. Because he provided no diagnosis for
appellant’s condition, the Board finds that his report is of severely diminished probative value.
On February 4, 2005 Dr. Braun, a chiropractor, reported her findings on physical
examination of appellant. She diagnosed lumbosacral sprain/strain with associated SI joint
dysfunction and muscle tension headaches due to cervical segmental dysfunction. On March 10,
2005 Dr. Braun reviewed x-rays of appellant’s lumbar spine and SI joints. She diagnosed mild
degenerative disc disease at L5-S1, confirmed by MRI scan and possible minor ligamentous
laxity at the right SI joint. The Board notes that, under the Act, a chiropractor is competent to
give medical evidence only to the extent that her reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation demonstrated by x-ray to
exist.10 As Dr. Braun did not diagnose or treat appellant for spinal subluxation, her medical
opinion is of no probative value on the issue of causal relationship.
On May 20, 2005 Dr. Ganser, an osteopathic physician specializing in family practice,
stated that appellant had a history of chronic back pain and an MRI scan showing some
degenerative changes in her lower lumbar spine. He noted that a November 22, 2004 x-ray
report showed no abnormalities with appellant’s pelvic bones or soft tissues. On examination,
Dr. Ganser found bilateral tenderness in the lumbar region and SI joints. Although he diagnosed
chronic back pain, he did not address the issue of causal relationship. On December 5, 2005
Dr. Ganser stated that lifting and driving duties at work were aggravating appellant’s back. In a
report dated June 6, 2006, he provided a detailed history of appellant’s 2004 traumatic injury and
her subsequent course of treatment. Dr. Ganser reported that injections into appellant’s left SI
joint, chiropractic therapy and osteopathic therapy gave only limited relief. He stated that
appellant’s primary pain originated from her left SI region and due to this pain, she developed a
myofascial pain problem that sometimes affected her lower back and thoracic spine. Dr. Ganser
10

5 U.S.C. § 8101(2).

6

opined that appellant’s employment as a letter carrier, as well as the heavy lifting her duties
entailed, aggravated her chronic low back pain. The Board has held that a diagnosis of “pain,”
without more in the way of rationale, does not constitute the basis for the payment of
compensation under the Act.11 Dr. Ganser did not provide any diagnosis other than “chronic
pain.” The Board finds that his reports lack a firm diagnosis and are not adequate to establish the
issue of causal relationship.
The Board finds that the medical evidence of record is insufficient for appellant to meet
her burden of proof to establish a causal relationship between the accepted employment factors
and her back condition.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act, the Office has the discretion to reopen a case for
review on the merits.12 Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations
provides that the application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that: (i) shows that the Office erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by the Office; or (iii) constitutes relevant and pertinent new evidence not previously
considered by the Office.13 Section 10.608(b) provides that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.14
ANALYSIS -- ISSUE 2
On November 14, 2006 appellant requested reconsideration. In an accompanying letter,
she stated that, though she did not know the cause of her pain, she knew that her employment
duties aggravated it. The Board has previously held that, although work activities may produce
pain or discomfort revelatory of an underlying condition, this does not raise an inference of
causal relationship.15 Additionally, neither the mere fact that a condition manifests itself during
a period of employment nor the belief that the condition was caused or aggravated by
employment factors is sufficient to establish causal relationship.16 Appellant has not presented
any relevant and pertinent new evidence related to the issues in her case. She is not entitled to
further review of the merits of her case under the last criteria of section 10.606(b)(2).17
11

Robert Broome, 55 ECAB 339 (2004).

12

5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.608(b).

15

Gary M. DeLeo, 56 ECAB 656 (2005).

16

Paul Foster, 56 ECAB 208 (2004).

17

20 C.F.R. § 10.606(b)(2)(iii).

7

Appellant did not raise new arguments or present new evidence that the Office
erroneously applied or interpreted a specific point of law or advance any relevant legal
arguments not previously considered by the Office. Therefore, the Board finds that she is not
entitled to further review of the merits of her case under the first two criteria of section
10.606(b)(2).18
As appellant did not meet any of the regulatory requirements for review of the merits of
her claim, the Office properly denied her November 14, 2006 request for reconsideration.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury causally
related to factors of her federal employment. The Board further finds that the Office properly
denied her request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 10, 2007 and August 2, 2006 are affirmed.
Issued: April 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Id. at § 10.606(b)(2)(i)-(ii).

8

